t c memo united_states tax_court haffner’s service stations inc petitioner v commissioner of internal revenue respondent docket no filed date joseph g aronson and rufino fernandez jr for petitioner william f halley and richard fe buchbinder for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination of deficiencies in its and federal income taxes and negligence accuracy-related - penalties under sec_6662 ’ for the respective years respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure following concessions we must decide the following three issues whether the bonuses petitioner paid during the subject years to two of its officers emile and louise were reasonable within the meaning of sec_162 we hold they were not whether petitioner is liable for the accumulated_earnings_tax of dollar_figure dollar_figure and dollar_figure determined by respondent for the respective years we hold it is whether petitioner is liable for the accuracy-related_penalties determined by respondent we hold it is not unless otherwise indicated section references are to the internal_revenue_code applicable to the subject years rule references are to the tax_court rules_of_practice and procedure percentages are rounded among other things petitioner has conceded that it paid dollar_figure in legal fees during as a nondeductible personal_expense of its controlling shareholder louise haffner fournier louise and her husband emile fournier emile findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioner is a c_corporation that timely filed federal_income_tax returns for the subject years background petitioner retails gasoline and related products collectively gasoline and home heating oil in massachusetts and new hampshire petitioner sells its gasoline and home heating oil only for cash and itss service stations stations only sell gasoline petitioner’s stations all display the name haffner’s and operate under the name haffner’s service stations inc during trial petitioner elicited testimony from its accountants seymour rubin rubin and george goertz goertz and some of its faithful to the haffner fournier family longtime employees peggy willett willett mary osgood osgood roland beauchesne beauchesne and ek haffner fournier haff we find unreliable much of the testimony of rubin willett osgood and haff we find much of their testimony to be vague and uncorroborated we also find some of the testimony of haff to be inconsistent with and or contrary to the documentary_evidence under the circumstances we are not required to and we do not rely on the unreliable testimony of rubin willett osgood and haff to support petitioner’s positions herein see 667_f2d_551 lst cir affg tcmemo_1980_321 87_tc_74 see also kenney v commissioner tcmemo_1995_431 where the court declined to rely upon most of the testimony of the taxpayer anda long list of relatives and close friends who testified in support of her claim of innocent spouse relief q4e- petitioner operates independently and competes directly with major oil companies by selling gasoline at a price lower than that of the stations of those companies for the respective subject years petitioner’s tax returns reported that its gross_receipts were dollar_figure dollar_figure and dollar_figure that its total income was dollar_figure dollar_figure and dollar_figure and that its taxable_income was dollar_figure dollar_figure and dollar_figure petitioner reported that its balance_sheet at the end of those years and was as follows current_assets cash dollar_figure dollar_figure dollar_figure dollar_figure accounts_receivable big_number big_number big_number inventory big_number big_number big_number big_number prepaid expenses big_number big_number big_number big_number big_number big_number big_number long-term assets property and equipment big_number big_number big_number big_number less accumulated depreciation big_number big_number big_number big_number officers’ life_insurance c s v big_number big_number big_number big_number notes receivable big_number big_number big_number big_number investments big_number big_number big_number big_number big_number big_number big_number big_number total assets big_number big_number big_number big_number current liabilities accounts_payable big_number big_number big_number big_number other current liabilities big_number big_number big_number big_number big_number big_number big_number big_number long-term liabilities mortgages and other debt big_number big_number big_number big_number equity_capital stock big_number big_number big_number big_number unappropriated retained earning sec_4 big_number big_number big_number big_number big_number big_number big_number big_number total liabilities and equity big_number big_number big_number big_number john f haffner john and his wife emma emma started petitioner’s business in or about as a single station and the business has grown to include stations most of which are self-service and are staffed with relatively unskilled employees - - and the home heating oil business john and emma’s family haffner fournier family also owns other entities in addition to petitioner the operating entities include petitioner haffner’s car care hcc and parker fuel corp parker hcc operates the car washes and vacuum cleaners located at some of petitioner’s stations parker sells to petitioner its only customer all of the gasoline and home heating oil for resale to consumers all three of these operating entities share employees these labor cost are paid_by petitioner and apportioned among these three operating entities by way of bookkeeping entries posted in intercompany accounts john and emma’s family also owns certain nonoperating entities the nonoperating entities include haffner realty trust haffner realty fournier realty trust fournier realty and efmlo realty trust emlo realty each of these three nonoperating entities was formed to hold properties transferred to it by the principals of the three operating entities mentioned above in its early years petitioner had one class of stock four hundred and fifty shares of that stock were outstanding and those shares were owned one-third each by john emma and louise their only child in john transferred of his shares to louise afterwards louise owned shares john owned shares and emma owned the remaining shares john died on date and hi sec_74 shares passed through his residuary_estate to the john f haffner trust john’s trust john’s trust benefited his and emma’s five grandchildren the grandchildren namely in order from oldest to youngest haff jolyne h boyle jolyne john haffner fournier jh susan h baker-spruce susan and richard haffner fournier richard john’s trust provided that its principal and accumulated income would be distributed in equal amounts to each living grandchild when the youngest grandchild turned richard the youngest grandchild turned on date john’s will provided that he had purposely omitted a direct bequest to my daughter louise h fournier because of provisions made for her during my lifetime eg his transfer to her of a majority of petitioner’s shares john intended through his testamentary scheme that louise would be petitioner’s majority shareholder and that each grandchild would be a minority shareholder louise and her husband emile were named in john’s will as executors of john’s estate and they were formally appointed to that position by the probate and family court department of the commonwealth of massachusetts probate_court louise and emile also were named trustees of john’s trust on date petitioner recapitalized doubling the number of voting shares held by each shareholder and issuing to each shareholder an additional nonvoting shares for each voting - share then owned later in and in emma transferred voting shares to louise nonvoting shares to emile and nonvoting shares to each grandchild louise also transferred during that time shares of nonvoting_stock to emile and nonvoting shares to each grandchild upon emma’s death in her remaining shares were placed in the emma haffner trust emma’s trust louise was the executrix of emma’s estate and the named trustee of emma’s trust on date emma’s trust transferred of its voting shares to louise and louise transferred of her nonvoting shares to emile and nonvoting shares to each grandchild the voting shares were then owned by john’s trust by emma’s trust and by louise the nonvoting shares were owned by john’s trust by emma’s trust by louise by emile and by each grandchild on date emma’s trust transferred it sec_150 voting shares to louise on date louise transferred from john’s trust to herself the remaining voting shares and nonvoting shares the transfer as reimbursement for estate_taxes which she had paid personally on behalf of john’s estate after the transfer louise owned all voting shares and of the big_number nonvoting shares emma’s trust owned of the the stipulation of facts incorrectly lists this trust as the emma fournier trust --- - nonvoting shares and emile and each grandchild owned of the nonvoting shares family lawsuit on or about date richard and susan filed a complaint with the probate_court against emile and louise each individually and as executors of john’s estate the complaint alleged that emile and louise had breached their fiduciary duty as executors by failing to list properly the assets of john’s estate eg the shares underlying the transfer disputed shares and by failing to distribute those assets in accordance with john’s will the complaint primarily sought rescission of the transfer any costs including attorney’s fees incurred by richard and susan in prosecuting the family lawsuit and the return with interest of all unnecessary expenses_incurred by john’s estate eg for income taxes accountant’s and attorney’s fees and filing fees petitioner was not named as a defendant in the family lawsuit jolyne later joined the family lawsuit on or about date on or about date richard and susan amended the complaint primarily to allege further that emile and louise were also liable to them for self-dealing as executors of john’s estate the first amended complaint generally sought further damages in the form of a complete accounting of expenditures and financial information relating to the estate and to many of the haffner fournier family entities haff never joined the family lawsuit which he viewed as a family falling-out that rested on the plaintiffs’ attempt to get continued - on date the probate_court ruled in favor of the plaintiffs finding that louise and emile had breached their fiduciary duty by failing to carry out the terms of john’s will and rescinded the transfer by virtue of this ruling petitioner’s stock was thereafter owned as follows voting_stock nonvoting_stock shareholder shares percentage shares percentage louise dollar_figure emile -o- -o- dollar_figure haff -o- -o- dollar_figure jolyne -o- -o- dollar_figure jh -o- -o- dollar_figure susan -o- -o- dollar_figure richard -o- -o- dollar_figure emma’s trust --0- -0- dollar_figure john’s trust dollar_figure dollar_figure dollar_figure big_number dollar_figure the probate court’s judgment also authorized john’s estate to hire a certified_public_accountant c p a at the expense of emile and louise to ascertain the present_value of the disputed shares and to distribute the disputed shares directly to the grandchildren the judgment also stated that emile and louise were responsible for the attorney’s fees and costs incurred by the plaintiffs in robert minasian minasian the then administrator of john’s estate ’ filed on behalf of the estate a separate continued back at their parents for imposing strict standards on the plaintiffs’ upbringing ’ on or about date the probate_court had removed emile as executor of john’s estate because he was unsuitable to act in that capacity his coexecutor louise having died the continued -- - lawsuit in the probate_court against emile haff hcc parker haffner realty fournier realty and emlo realty upon motion by the plaintiffs in the family lawsuit the probate_court consolidated that action with the family lawsuit and with another action that the plaintiffs had filed in that court against louise and emile individually and as executors of emma’s will each of the three separate lawsuits involved common questions of law and fact concerning the transfer jerrold katz katz was the individual selected to value the shares of petitioner and certain of its related entities katz issued his report on date the report concludes that the fair_market_value of petitioner hcc parker and a fourth operating entity organized after the subject years totaled dollar_figure million as of date and that the fair market values of the respective entities were approximately dollar_figure million dollar_figure million dollar_figure million and dollar_figure million the report expresses no conclusion as to the specific value of the disputed shares to date the parties to the family lawsuit have not formally indicated their positions on katz’s report and the family lawsuit is still pending continued probate_court appointed minasian as the administrator of john’s estate on the same date that john had signed his will emma had signed a reciprocal_will disposing of her estate in trust to the grandchildren petitioner’s directors officers and other noteworthy employees during each subject year petitioner employed approximately individuals including haff emile and louise it did not have a written employment agreement with any of these individuals many of the employees including haff emile and louise spent a significant amount of their time working on the business of hcc and parker haff emile and louise also devoted a significant amount of their time to the business of the nonoperating entities owned by the haffner fournier family petitioners’ directors during each subject year were haff emile and louise the directors did not hold formal board meetings but generally spoke with each other daily without memorializing their discussions haff upon discussions with emile and louise in their capacity as board members established petitioner’s business plan and its employees’ compensation haff upon discussions with emile and louise in their capacity as board members decided matters contributing to petitioner’s growth in the industry eg finding new locations at which to sell its products petitioner’s officers during the subject years were haff richard emile and louise haff was president and ceo richard was vice president louise was treasurer emile was assistant treasurer and secretary emile and louise were each about years old at that time and receiving social_security haff began working for petitioner part time in during the subject years he was its general manager working approximately hours a day in that capacity he set the price at which petitioner would sell its gasoline and home heating oil to its customers and made most of petitioner’s other business decisions haff received from petitioner compensation of approximately dollar_figure dollar_figure and dollar_figure in the respective subject years part of each year’s compensation was apportioned to at least hcc and parker and petitioner claimed a deduction for the rest during the subject years emile opened petitioner’s office each morning sometime between a m and a m he also made bank_deposits for some of the stations collected items from all of the stations and discussed many of the business decisions with haff before haff decided upon and implemented them emile also helped answer the telephones and discussed home heating oil matters by telephone with various individuals emile received from petitioner a weekly salary of dollar_figure part of the salary was apportioned to at least hcc and parker and petitioner claimed a deduction for the rest during the subject years louise helped answer the telephones took customer orders drafted and signed checks made bank_deposits conversed with customers and employees and performed minor tasks around the office she also communicated with petitioner’s drivers delivering home heating oil signed the subject federal_income_tax returns in her capacity as an officer and discussed some of the business decisions with haff before he decided upon and implemented them louise received from petitioner a weekly salary of dollar_figure part of the salary was apportioned to at least hcc and parker and petitioner claimed a deduction for the rest richard has worked for petitioner for approximately the last years with a 2-year absence to serve in the army and another brief absence to earn a master’s in business administration he worked days a week in the office and he was responsible for monitoring each station’s condition and collecting money from three of the stations richard received from petitioner a salary of approximately dollar_figure in each of the last years and he has not received from petitioner a bonus since or richard’s bonus at that time was dollar_figure willett began working for petitioner on date she became the office manager in and remained with the company in that position throughout the subject years she supervised the office personnel hired and fired station employees and drivers maintained the driver’s reports took orders and handled service calls she wrote deposit slips that louise or emile took to the bank took customer complaints and was responsible for maintaining the general ledger she -- completed much of the daily paperwork for petitioner’s accountant’s monthly visit and calculated each station’s daily and monthly inventory she received from petitioner a salary of approximately dollar_figure in osgood has been petitioner’s payroll bookkeeper since she reported directly to haff but usually talked first to willett before consulting him beauchesne has worked for petitioner since during the subject years he met emile each morning to open the office beauchesne also supervised the truck drivers did light maintenance at the stations and supervised some of the employees at the stations petitioner’s accountants rubin and goertz are c p a s who are and for many years have been petitioner’s accountants goertz oversaw the preparation of petitioner’s books_and_records and he prepared petitioner’s financial statements and income_tax returns for these purposes goertz traveled to petitioner’s principal_place_of_business in lawrence massachusetts lawrence once a month while there he met with haff but never with emile or louise rubin is responsible for petitioner’s tax and business planning rubin usually met with petitioner’s board members in lawrence day per month and he usually conferred with them by telephone three to four times per week rubin never recommended - - to petitioner that it pay a dividend nor has petitioner ever paid a dividend bonuses petitioner paid to haff a dollar_figure bonus in late on date date and date petitioner paid identical bonuses of dollar_figure dollar_figure and dollar_figure respectively to emile and louise petitioner did not use a formula to decide the amount of any of these bonuses instead haff met with rubin in december of each year to set the amounts of the bonuses primarily on the basis of petitioner’s profit for the corresponding year haff upon discussions with emile and louise in their capacity as board members set the amounts of the bonuses at the amounts suggested by rubin haff never discussed the payment of a dividend when he discussed the subject bonuses with rubin emile or louise petitioner apportioned to parker and hcc dollar_figure of each bonus paid to louise and emile in and and petitioner deducted as officers’ compensation the remaining amounts paid to louise and emile petitioner deducted haff’s bonus as cost_of_goods_sold for the respective subject years petitioner deducted the following types and amounts of compensation paid to emile and louise year payment type emile louise total salary dollar_figure dollar_figure dollar_figure bonus big_number big_number big_number big_number big_number big_number salary big_number big_number big_number bonus big_number big_number big_number big_number big_number big_number salary big_number big_number big_number bonus big_number big_number big_number big_number big_number respondent determined that the bonuses which petitioner paid to louise and emile were unreasonable haff’s bonus because he worked long hours for the company as its general manager in charge of its operation accumulated karnings on november goertzz under sec_534 b petitioner’s authorized representative for through respondent did not adjust respondent mailed by certified mail to a notification on december petitioner responded to the notification with a two-page letter the letter referenced the family lawsuit and the probate court’s ruling rescinding the transfer enclosed with the letter was a copy of the probate court’s order rescinding the transfer and several cases which petitioner believed supported its position that the accumulation of earnings was not subject_to the accumulated_earnings_tax determined by respondent also respondent’s notification erroneously lists through instead of through respondent concedes that he has the burden_of_proof on excess accumulated earnings for enclosed with the letter was haff’s signed statement declaring that the facts mentioned in the letter were true rubin spoke with haff regarding the accumulation of earnings during the subject years rubin advised haff in that petitioner should not pay a dividend but should accumulate its funds possibly to redeem the disputed shares in the event that the plaintiffs prevailed in the family lawsuit petitioner’s articles of incorporation provide with respect to the sale of petitioner’s stock that any stockholder including the heirs assigns executors or administrators of a deceased stockholder desiring to sell such stock owned by him or them shall first offer it to the corporation through the board_of directors in the manner following he shall notify the directors of his desire to sell by notice in writing which notice shall contain the price at which he is willing to sell and the name of one arbitrator the directors shall within thirty days thereafter either accept the offer or by notice to him in writing name a second arbitrator and those two shall name a third it shall then be the duty_of the arbitrators to ascertain the fair_market_value of the stock and if any arbitrator shall neglect or refuse to appear at any meeting appointed by the arbitrators a majority may act in the absence of such arbitrator after the acceptance of the offer or the report of the arbitrators of the value of the stock the directors shall have thirty days within which to purchase the same at such valuation but if after the expiration of thirty days the owner of the stock shall be at liberty to dispense of the same as he sees fit no shares of stock shall be sold or transferred on the books of the corporation until these provisions have been complied with -- - the board_of directors may however waive these provisions in any particular instance during petitioner’s audit respondent issued an information_document_request idr to goertz in his capacity as petitioner’s authorized representative asking him to state petitioner’s reason for accumulating earnings goertz responded that the accumulation related to the family lawsuit opinion compensation we decide first whether sec_162 allows petitioner to deduct as reasonable_compensation the bonuses paid to emile and louise respondent determined that petitioner was not entitled to deduct those bonuses under sec_162 because they were not reasonable petitioner argues that the bonuses were reasonable under the independent_investor_test set forth by the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 petitioner argues that the bonuses also were reasonable under the multifactor test set forth by the court_of_appeals for the ninth circuit in 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 petitioner argues it paid the bonuses to emile and louise also intending to compensate them for past services - - absent the parties’ stipulation to the contrary this case is appealable to the court_of_appeals for the first circuit sec_7482 and thus we shall apply that court’s jurisprudence to the extent it is squarely in point 54_tc_742 better judicial administration requires us to follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone affd 445_f2d_985 10th cir see also 99_tc_490 golsen_rule should be construed narrowly and applied only if a reversal would appear inevitable due to the clearly established position of the court_of_appeals to which an appeal would lie we have found no case of the court_of_appeals for the first circuit that squarely addresses the disputed compensation issue nor have the parties referenced one accordingly as a national court we analyze this issue on the basis of our view of the law - - the compensation issue focuses on sec_162 a payment of compensation is deductible under that section if it is reasonable in amount and for services actually rendered to the payor in or before the year of payment 281_us_115 500_f2d_148 8th cir affg tcmemo_1973_130 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 lith cir sec_1_162-7 income_tax regs petitioner must prove that sec_162 allows it to deduct compensation in an amount greater than that determined by respondent rule a careful scrutiny of the facts is appropriate in a case such as this where the payor is controlled by a payee employee 511_f2d_313 8th cir affg tcmemo_1974_44 charles schneider co v commissioner supra pincite law offices-richard ashare p c v commissioner t c memo that section provides sec_162 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered --- - we must be persuaded that the purported compensation was paid for services rendered by the employees shareholders as opposed to a distribution of earnings to them that the payor could not deduct mad auto wrecking inc v commissioner tcmemo_1995_153 and the cases cited therein reasonable_compensation is determined by comparing the compensation paid to an employee with the value of the services performed in return such a determination is a question of fact that is made as to each employee individually rather than as to the compensation paid to a group_of_employees collectively pulsar components intl inc v commissioner tcmemo_1996_129 mad auto wrecking inc v commissioner supra the cases concerning reasonable_compensation are numerous and usually list many factors to be considered in making this factual determination as relevant herein the factors include a the employee’s qualifications b the nature extent and scope of the employee’s work c the size and complexity of the employer’s business d a comparison of salaries paid with the employer’s gross and net_income e the prevailing general economic conditions f a comparison of salaries with distributions to shareholders and retained earnings g the prevailing rates of compensation_for comparable positions in comparable companies h the salary policy of the employer as to all employees the amount of compensation paid to the -- - particular employee in previous years and j whether the employer offers a pension_plan or profit-sharing_plan to its employees see mad auto wrecking inc v commissioner supra and the cases cited therein recently the court_of_appeals for the seventh circuit has expressed its disagreement with a multifactor test opting instead to rest its analysis of the reasonableness of compensation primarily on whether an independent investor would have approved of the amount of compensation paid to the employee exacto spring corp v commissioner f 3d pincite the court observed that the courts of appeals for the second and ninth circuits have concluded somewhat differently by requiring that the various factors of the traditional test be analyzed from the perspective of an independent investor id pincite accord 249_f3d_994 10th cir court rejected independent_investor_test in lieu of a multifactor approach affg tcmemo_1999_211 our jurisprudence has also applied a multifactor test through the lens of an independent investor in the setting of a case that was not appealable to a circuit that had already recognized such an application wagner constr inc v commissioner tcmemo_2001_160 venue was the ebighth circuit see also tricon metals servs inc v commissioner tcmemo_1997_360 we follow - - that jurisprudence here and apply the multi factor test through the lens of an independent investor at the trial of this case jay fishman asa cba fishman was called by petitioner as a witness and the court with no objection from respondent recognized him as an expert on reasonable_compensation petitioner introduced into evidence fishman’s expert report written under the name of his employer financial research inc as to the reasonableness of the total compensation paid to haff emile and louise the report concludes on the basis of the aggregate compensation paid to the three individuals that the deductions claimed by haffner’s service stations inc for compensation paid to emile and louise fournier for the years ended date and are reasonable deductions for compensation and not distributions of profits as discussed infra the report is premised on fishman’s belief that the specific compensation paid to each officer of a corporation is reasonable when the total compensation paid to all of the corporation’s officers is reasonable expert testimony is appropriate to help the court understand an area requiring specialized training knowledge or judgment ‘l as discussed herein we decide this test adversely to petitioner even if we had applied one of the tests argued for by petitioner petitioner would still not have prevailed neither emile nor louise made a significant contribution during the subject years to the success of petitioner’s business -- - fed r evid 93_tc_529 the court however is not bound by an expert’s opinion we weigh an expert’s testimony in light of his or her gualifications and with respect to all credible_evidence in the record depending on what we believe is appropriate under the facts and circumstances of the case we may either reject an expert’s opinion in its entirety accept it in its entirety or accept selected portions of it 304_us_282 102_tc_149 86_tc_547 we reject most of fishman’s testimony for the three reasons set forth below we are unimpressed with his conclusion and its underlying rationale first he reached his conclusion relying primarily upon specific data that he received mainly from haff' and general data that he derived from a statistical compilation by robert morris associates robert morris fishman independently verified none of this data relying blindly upon it as to the specific data haff is clearly an interested_party given his relationship to petitioner and his pecuniary interest in the outcome of this case we find disturbing that fishman while acknowledging to the court that he fishman also spoke with emile willett osgood beauchesne and petitioner’s accountants - - was concerned about haff’s conflict of interest relied upon data supplied by him without performing any meaningful independent verification of it ’ fishman acknowledged at trial that critical facts that entered into his conclusion as to the reasonableness of the total compensation were his understandings that louise performed extensive duties for petitioner during the subject years and that louise and emile did not spend extensive time working for any other entity the facts at hand disprove both of these facts fishman also inappropriately ascertained his specific data for the period through and made no meaningful attempt to limit that data to the subject years as he testified at trial with respect to the specific data that he received from willett the court why are we talking about ’88 if the year starts with ’90 why are we doing ’ the witness i wanted a predicate when i did my financial analysis i looked at five years i looked longer actually the court but for the purpose of determining reasonable_compensation i think we ought to focus in on the years at issue the witness and that encompasses that she willett says to such an actual and glaring conflict of interest is also held by the other employees and the accountants with whom fishman spoke to obtain specific data each of those individuals has been connected with petitioner and its officers for many years and stood to gain from a personal and or business point of view should petitioner prevail in this litigation - - the court it encompasses it but the concern that i have though mr fishman is that it could be that she louise did a great deal during and didn’t do anything in ’91 and there is no way to confirm that from what you’re saying isn’t that right the witness other than speaking to her that’s correct fishman’s blind reliance on the specific data is especially exemplified by the following colloquy between fishman and the court the court when he described to you that louise fournier negotiated fuel purchases did you come to understand that she did that every day every week every month every year how often did that happen the witness i don’t know the court you indicate that she managed the company’s banking relationships the witness yes the court where did you get that information the same source the witness yes the court did you independently verify that the witness no the court what banking relationships did she manage the witness i think they were the day-to-day banking relationships the signing of the checks -- the court that’s more ministerial ‘ and speaking to louise was not possible because she was dead the witness it is the court did she negotiate any loans the witness i don’t think so the court so when you say manage the banking relationships what’s the relationship i’m not understanding what you mean by relationship that she made deposits is that what you’re saying the witness your honor there was in '83 ’84 where in fact they did-- the court yes but i’m talking about the years in issue now ’90 and ’92 were there any banking relationships that she managed the witness i guess i don’t know the answer to that the court now then you say that another role that she had was that she supervised employees the witness yes the court what employees did she supervise the witness peggy willett mary osgood-- the court so how did she supervise these employees describe it to me when you say that she supervised them what did she do to supervise them the witness she made policy decisions with regard to things that had to be done and she made sure that -- the court give me an example of a policy decision the witness you know what i can’t give you a particular one - - the general data suffers from similar infirmities in addition to the fact that fishman acknowledged at trial that the general data was unreliable he stated specifically that he knew that robert morris’s publication warns readers explicitly that the data is not statistically accurate and should not be relied upon or used in a legal proceeding fishman attempted to rationalize his reliance on the robert morris compilation by stating unfortunately i had to use what was available it was that and the--were the best stuff around i have to concede that they’re flawed we find this attempt unavailing much of the purported data that fishman relied upon in reaching his conclusion also never made its way into evidence although an expert need not rely upon admissible evidence in forming his or her opinion fed r evid we must rely upon admitted evidence in forming our opinion and in so doing may not necessarily agree with an expert whose opinion is not supported by a sufficient factual record the mere fact that the court admits an expert’s opinion into evidence does not mean that the underlying facts upon which the expert relied are also admitted into evidence 42_f2d_99 4th cir 31_bta_994 see 523_us_303 ndollar_figure whereas expert opinion is considered evidence the facts upon which such an expert relies in forming that opinion are not - - considered evidence until introduced at trial by a fact witness see also 109_f3d_1493 9th cir in a case such as this where an expert witness relies upon facts which are critical to the court’s analysis of an issue we expect that the party calling the witness will enter into evidence those critical facts petitioner did not petitioner in short asks us to close our eyes to the non-expert--opinion evidence and to adopt without adequate verification fishman’s conclusion and the representations upon which he relied we decline to do so whereas we may determine the reasonableness of compensation with the assistance of experts if we consider it helpful we will not accept an expert’s conclusion when it is based on premises unsupported by the record our second concern with fishman’s conclusion is that he inexplicably neglected to take into account properly the significant flaws in the robert morris compilation that he acknowledged upon cross-examination had influenced his opinion the compilation for example did not reflect the fact that the salary of a person in one part of the country may be different than the salary of a person performing the same services in another part of the country nor did the compilation reflect the number of corporate officers in a particular category as to the latter flaw fishman stated he listed the responsibilities of -- - haff emil and louise collectively rather than individually and he drew no distinction among haff emile and louise as to the reasonableness of each individual’s compensation to fishman’s mind each officer’s compensation is reasonable under sec_162 if the aggregate amount of compensation is reasonable for the services performed by all of the officers we disagree in fact even fishman recognized the impropriety of his approach when he answered the court’s question as to why he included haff’s compensation in the analysis of the reasonableness of emile and louise’s compensation the colloquy went as follows the court by including the third person and including that salary in here we’re throwing into this mix something that is not relevant i mean suppose for instance the third person’s salary was dollar_figure or suppose it was dollar_figure it certainly has an impact and it distorts the comparison the witness i understand your point and it would have been better if i had made an allocation by individual i didn’t think i could do that and sit here and talk to you about it we also note that fishman notwithstanding his knowledge of the fact that emile and louise received equal bonuses believed that louise performed significantly more services for petitioner than emile and acknowledged that some of louise’s duties could have been performed by somebody else for significantly less than the amount_paid to louise --- - our third concern with fishman’s conclusion is that he reached it by comparing petitioner to four publicly traded companies none of which was actually comparable to petitioner fach company is significantly larger than petitioner both in size and in revenue and none of those companies unlike petitioner is a discount operation that aims to charge less than a typical retail oil company the four companies also are located in different geographical areas than petitioner have convenience stores accept credit card payments and are more heavily debt leveraged their officers also have significantly different responsibilities than petitioner’s officers to be sure as fishman acknowledged in reply to a question from the court the court x now let’s talk again about your comparisons to the public companies and i understand that in the field of valuation how one uses public companies for comparison purposes but these companies are a stretch don’t you think to try to substantiate reasonableness of compensation based on three top individuals in public companies the witness x t will tell you are they the best comparable that i could--they are the best comparable that i could find in a perfect world would they be the ones that i would rather use no having rejected fishman’s conclusion in its entirety and having rejected much of his rationale we now turn to the various factors on reasonable_compensation and analyze them seriatim through the eyes of a hypothetical independent investor as to each factor we ask ourselves the following question the - - guestion would a hypothetical independent investor consider the factor favorably to require the payment of the bonuses to the employee in order to retain the services which the employee performed during the subject years an answer in the negative indicates that the payment of a bonus was not sufficiently tied to the employee’s services to constitute personal_service_income but was more likely a distribution of earnings an answer in the affirmative supports deducting the bonuses as personal service compensation the reasonableness of the amount of the employee’s compensation inclusive of the bonuses then hinges on whether the hypothetical independent investor after taking into account the amount of the compensation would receive at least the minimum return anticipated on an investment in the employer a employee’s qualifications we analyze the qualifications of emile and louise each has worked in petitioner’s business since its inception and each understands petitioner’s operation well petitioner’s profitability during the subject years however did not rest upon the personal qualifications of emile or louise but rested more appropriately upon the volume of its sales which in turn hinged on the price at which petitioner sold its gasoline and home heating oil in the particular industry of which petitioner was a part the marginal skills of emile and louise were not critical to petitioner’s profitability neither emile’s nor - - louise’s personal services were vital to petitioner’s operation during the subject years and neither of them was irreplaceable in petitioner’s operation or in the maximization of its profit nor was the level of petitioner’s sales sufficiently connected with the presence of either of them a significant number of petitioner’s customers did not frequent its stations or purchase its home heating oil on account of emile or louise although we assume that emile’s and louise’s personal efforts had a meaningful impact on petitioner’s growth during its early years the record simply does not persuade us that either of them contributed significantly during the subject years to any additional growth as to both emile and louise we answer the question in the negative b nature extent and scope of employee’s work we analyze the nature extent and scope of emile and louise’s work in petitioner’s business neither the nature extent nor scope of that work was fundamental substantial or all encompassing haff was the locomotive of the business and he was petitioner’s most valuable employee in that among other things he set the price at which petitioner would sell its gasoline and home heating oil and made most of the other important everyday business decisions although emile and louise discussed many of the business decisions with haff before he passed on those decisions we are unable to find that either - -- emile or louise rendered any significant advice to haff in the capacity as an employee as opposed to a director that was necessary or significant enough to distinguish emile and louise from petitioner’s other employees in fact the record reveals that emile and louise performed during the subject years mainly the type of clerical nonmanagerial work that could be performed by the staff employees of an office the record also reveals that both emile and louise devoted significantly less than percent of their time to petitioner given the fact that each of them worked significant hours on the business of the related entities of the haffner fournier family nor do we believe that petitioner’s business would have suffered had emile or louise severed his or her affiliation with the company any void created by the loss of emile and or louise could have been filled by one or more other employees emile’s and louise’s circumstances in this case are fairly common in the world of closely_held_business presumably they were vibrant energetic and highly productive individuals in petitioner’s earlier years when its business grew and became successful in order to manage that growth however they developed an organizational structure that included the next generation of managers and support staff throughout the years emile’s and louise delegated many of their managerial responsibilities to the new organization so that emile’s and -- - louise’s responsibilities diminished over time to almost nothing during the subject years the new organization and next generation of management capably managed the business so that emile and louise had little to do but to sit back and observe their roles once as active managers now were more passive and less critical with respect to the business’s daily affairs for example haff was the only one who regularly met with the accountants during the subject years in a capacity other than as a board member as to both emile and louise we answer the guestion in the negative c size and complexity of employer’s business we analyze the size and complexity of petitioner’ business we conclude that petitioner’s business is neither complex nor relatively large petitioner retails commodities gasoline and home heating oil and its retail operation demands only routine managerial skills in fact petitioner’s business was somewhat rudimentary in that it only sold gasoline and home heating oil that it purchased all of its inventory from a single supplier and that it sold its gasoline only for cash petitioner’s success and survival hinged on its ability to maintain enough supply to meet consumer demand and its ability to sell that supply at a price that would appeal to consumers while allowing petitioner to reap a meaningful profit the most important aspects of petitioner’s business involved first the - - cost and quantity of the gasoline and home heating oil which it would purchase from parker and second the price at which it would sell those products to consumers whereas petitioner through haff set the price at which it would sell its products to its customers the record establishes that petitioner had few negotiations with parker as to petitioner’s cost of those products petitioner also played no part in the negotiations of the cost and quantity of those products purchased by parker for resale to petitioner the negotiations obviously occurred between parker and the third party from which it purchased the products although petitioner’s business could be viewed as somewhat large in the sense that it employed approximately individuals and generated approximately dollar_figure million of gross_receipts the fact of the matter is that petitioner’s business was relatively small when compared to the industry’s comparable businesses as to both emile and louise we answer the question in the negative d comparison of salaries paid with net and gross_income for each of the subject years we compare emile’s and louise’s compensation including bonuses first to petitioner’s gross_income and then to its taxable_income before any deduction for the relevant employee’s compensation as to emile the first comparison yields percentages of and respectively and the second comparison yields percentages of -- - and respectively in the case of louise the first comparison yields percentages of and respectively and the second comparison yields percentages of and respectively we believe all four sets of percentages are rather high seeing that petitioner employed approximately individuals and given our findings as to the qualifications of emile and louise and the nature extent and scope of their work we also bear in mind our finding that petitioner did not ascertain emile’s and louise’s bonuses on the basis of their contribution to it but rather on the size of its profits for the related years we note further that the percentages for both sets of comparisons are relatively the same for emile and louise we are not unmindful that petitioner reported large amounts of taxable_income for each subject year notwithstanding its payment of large amounts of compensation to emile and louise the mere fact that a corporation has substantial taxable_income in a given year however does not necessarily mean that a hypothetical independent investor would approve of what an employee received as compensation such is especially true as to emile and louise who as mentioned above were not indispensable to the business and whose efforts during the subject years did not result significantly in the generation of that income as to both emile and louise we answer the question in the negative -- - e general economic conditions we analyze the general economic conditions related to the relevant business general economic conditions may affect a business’s performance and indicate the extent if any of the employee’s effect on the company 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court dated date adverse economic conditions for example tend to show that an employee’s skill was important to a company that grew during the bad years the record does not indicate whether petitioner’s success during the subject years was attributable to the work of one or more employees or to the general economic conditions the record indicates however that the economic conditions related to petitioner’s business were not adverse as to both emile and louise we are unable to answer the question affirmatively f comparison of salaries with distributions to shareholders and retained barnings we compare emile’s and louise’s compensation first to petitioner’s distributions and then to its retained earnings the fact that petitioner has never paid a dividend is a factor that may suggest that some portion of the amounts paid as compensation to a shareholder employee is really a dividend 819_f2d_1315 5th cir affg tcmemo_1985_267 see also -- -- 187_f3d_1116 9th cir affg tcmemo_1997_300 such an absence may raise a red flag that invites special scrutiny by the court and justify an inference that some of the purported compensation was actually a distribution of profits charles schneider co v commissioner f 2d pincite such an absence and inference however does not automatically convert compensation that would otherwise be reasonable into a dividend corporations are not required to pay dividends instead an individual shareholder may participate in the success of a corporation through the appreciation in the value of his or her stock brought on by retained earnings and the possibility of a future return thus a corporate employer with little or no dividend history may be able to pay and deduct large amounts of compensation if the court is convinced that a reasonable person would still have invested in the corporation critical to this test is whether the shareholders of the corporation received a fair rate of return without taking into account any compensation paid to them from the total of their initial and subsequent investments oqowensby kritikos inc v commissioner supra pincite7 medina v commissioner tcmemo_1983_253 see also revrul_79_8 1979_1_cb_92 compensation is not unreasonable merely because a corporation pays an insubstantial portion of its earnings as dividends -- - the record does not contain enough information for us to conclude that a reasonable person would have invested in petitioner given the payments of the large amounts of compensation to emile and louise nor does the record allow us to determine with any meaningful precision the rate of return that a hypothetical investor would have received during the subject years on his or her investment in petitioner ’ as to both emile and louise we are unable to answer the question affirmatively q prevailing rates of compensation_for comparable positions in comparable companies the record does not disclose the prevailing rates of compensation_for comparable positions in comparable companies as to both emile and louise we are unable to answer the question affirmatively 's even if we could make a fair approximation of the rate of return that a hypothetical investor would have received during the subject years on his or her investment in petitioner the record contains no evidence as to what an investor would expect as a rate of return in light of the risks of the business moreover even if the return on capital actually achieved by petitioner were high enough to satisfy an independent investor this would not carry the day in the absence of proof which is lacking here that the profits are attributable to the efforts of emile and louise cf b d foundations inc v commissioner tcmemo_2001_262 citing 196_f3d_833 7th cir revg heitz v commissioner t c memo - al --- h employer’s salary policy as to all employees we analyze petitioner’s salary policy as to all of its employees the record establishes that both emile and louise were compensated differently than the other employees most likely because of louise’s status as the controlling shareholder apart from emile louise and in haff none of petitioner’s employees received a large bonus for any subject year nor does the record indicate that any of petitioner’s other employees except for haff the president ceo and general manager of the company received six-figure compensation in any one year we also note that emile and louise by virtue of their positions as corporate officers and directors and by virtue of louise’s relationship to the company as its controlling shareholder were not dealing with petitioner at arm’s length as to both emile and louise we answer the question in the negative i compensation paid in prior years we analyze the compensation that petitioner paid to emile and louise in years prior to the subject years an employer may deduct compensation paid to an employee in a year although the employee performed the services in a previous year lucas v ox fibre brush co u s pincite see also 59_tc_37 and the cases cited thereat in order to do so the employer must show that - -- the employer intended to compensate the employee for past undercompensation and the amount of the undercompensation pac grains inc v commissioner f 2d pincite estate of wallace v commissioner t c pincite we conclude that none of the payments in issue were intended to compensate either emile or louise for past undercompensation in addition to the fact that petitioner alleged in its petition that the compensation was all attributable to the efforts of emile and louise during the subject years the payment of the extremely large bonuses to them began in around the time that the family lawsuit was initiated petitioner’s payment of these large amounts of cash obviously reduced its value and correspondingly the amount of petitioner’s value that was attributable to the disputed shares in their capacity as defendants in the family lawsuit emile and louise the recipients of the bonuses also were most likely incurring large expenses in defending against the lawsuit and were facing the possibility of a large damage award by virtue of an adverse_ruling against them we also observe that petitioner had sufficient resources in and in each of the subject years to pay emile and louise any additional_amount that it purportedly believed was due to them for their services that the bonuses were ascertained arbitrarily at the end of each year and that - - the same amounts were paid as bonuses to louise and emile as to both emile and louise we answer the question in the negative absence of pension_plan profit-sharing_plan we analyze whether petitioner had a pension_plan or profit-sharing_plan the absence of a pension_plan or profit-- sharing plan may allow an employer to pay an employee more compensation than the employer would have paid had the employer offered the employee either of those plans 853_f2d_1267 5th cir affg tcmemo_1986_407 petitioner had a pension_plan but we do not know who its participants were as to both emile and louise we are unable to answer the question affirmatively k conclusion we conclude that the bonuses paid to emile and louise in the subject years were unreasonable in that they were not actually paid for personal services rendered accordingly we sustain respondent’s determination as to this issue accumulated farnings tax we turn next to the applicability of the accumulated_earnings_tax respondent determined that the tax applies to each year in issue petitioner contends that the tax applies to none of those years petitioner asserts that it accumulated earnings during those years to redeem the disputed shares petitioner - argues that an accumulation for that purpose was a reasonable business need respondent rejoins that an accumulation for that purpose is not a reasonable need of petitioner’s business petitioner takes no exception to respondent’s calculation of the accumulated_earnings_tax but for its dispute as to the reasonable needs of its business sec_531 imposes a penalty tax on the accumulated_taxable_income of a corporation that is availed of for the purpose of avoiding tax with respect to its shareholders by permitting earnings_and_profits earnings to accumulate instead of distributing them sec_531 and sec_532 the purpose of the penalty tax is to compel the corporation to distribute any earnings not needed for its business so that its shareholders will pay income taxes on the dividends received see 422_us_617 393_us_297 318_us_693 the fact that earnings have accumulated beyond the reasonable needs of a business establishes a presumption that the accumulation was motivated by tax_avoidance sec_533 the reasonable_needs_of_the_business include reasonably anticipated future needs sec_1_537-1 income_tax regs in order to meet the reasonable_needs_of_the_business test a need to retain earnings must be directly connected with the needs of - -- the corporation itself and must be for bona_fide business purposes id the regulations provide a prudent businessman test to determine whether earnings have been accumulated beyond the business’s present and reasonably anticipated future needs under this test an accumulation of the earnings_and_profits in excess of the reasonable_needs_of_the_business if it exceeds the amount that a prudent businessman would consider appropriate for the present business purposes and for the reasonable anticipated future needs of the business id the determination of the reasonable needs of a business is in the first instance a question for the corporation’s officers and directors and courts should only reject the officers’ and directors’ judgment to accumulate earnings where the facts and circumstances warrant the conclusion that an earnings accumulation is unreasonable and for tax-motivated purposes 86_tc_260 62_tc_644 affd 519_f2d_1233 lst cir the mere fact that a corporation’s officers and or directors have consciously decided to retain earnings for a stated anticipated future need however does not necessarily mean that an accumulation for that need satisfies the reasonable_needs_of_the_business test a corporation must justify an accumulation for reasonably anticipated future needs by demonstrating as of the end of each relevant year a specific definite and feasible plan to use the accumulation to meet the stated need within a reasonable_time -- - sec_1_537-1 income_tax regs in recognition of the informality which commonly characterizes planning within a closely_held_corporation however neither the regulations nor the cases require meticulously drawn formal blueprints for action 50_tc_317 44_tc_566 but where documentation is lacking the intention to dedicate corporate resources to identified business needs must be unambiguously evidenced by some contemporaneous course of action toward this end 494_f2d_429 10th cir affg tcmemo_1973_52 snow manufacturing co v commissioner supra pincite ehllwest stereo theatres inc v commissioner tcmemo_1995_610 sec_534 lists two situations in which the commissioner bears the burden of proving that earnings have accumulated beyond the reasonable_needs_of_the_business first the commissioner bears the burden_of_proof when the commissioner fails to notify the corporation before issuing a notice_of_deficiency to it that the notice_of_deficiency includes an amount for the accumulated_earnings_tax second the commissioner bears the burden_of_proof when the corporation responds timely to the commissioner’s notification with a statement that explains the grounds with facts sufficient to show the basis thereof on which it relies to establish that the accumulation was for the reasonable needs of -- - the business see myco indus inc v commissioner tcmemo_1992_147 petitioner argues that respondent bears the burden_of_proof in all years by virtue of the date letter respondent concedes that he bears the burden_of_proof for with respect to whether petitioner allowed its earnings to accumulate beyond the reasonable_needs_of_the_business but argues that petitioner bears the burden_of_proof for the remaining years we agree with neither side in full we hold that respondent bears the burden_of_proof as to the grounds set forth in the date letter on which petitioner relies to establish that its accumulation of earnings did not exceed the reasonable needs of its business we hold that petitioner continues to bear the burden_of_proof with respect to any additional grounds that it alleges were the reason for the accumulation as well as with respect to the ultimate question of whether petitioner was availed of for a tax-motivated purpose 28_tc_153 affd 251_f2d_278 7th cir see also 33_tc_162 we read the date letter to have alerted respondent that petitioner was asserting that it had accumulated earnings during the subject years for a planned stock_redemption notwithstanding our holdings as to which party bears the burden_of_proof on this issue none of our holdings as to the related substantive issue hinges on the burden_of_proof -- - connected to the family lawsuit the letter characterized the family lawsuit plaintiffs as dissident and hostile minority shareholders and asserted that they cannot function as part of a unified team the letter indicated that petitioner planned to redeem the shares of those shareholders to promote harmony in the business the letter was accompanied by the probate court’s order rescinding the transfer the letter was accompanied by a few cases that petitioner asserted supported the permissibility of its earnings accumulation petitioner asserts in brief that it also accumulated earnings during the subject years for reasons other than a stock_redemption neither petitioner’s date letter nor its pleadings in this case set forth any reason for the earnings accumulation other than a stock_redemption nor did petitioner’s authorized representative state any other reason when during petitioner’s audit he responded to the idr in fact the first time that petitioner asserted that it was also accumulating earnings to meet certain business contingencies and to provide working_capital was at or about the time of trial such an after the fact rationalization to support the accumulation of earnings is unavailing ’ ‘7 we also find unavailing petitioner’s assertion in brief that it was unable to declare dividends during the subject years by virtue of the fact that the family lawsuit placed in doubt the true identity of its shareholders the mere fact that the identity of some of the shareholders was being disputed during the subject years does not to our minds mean that petitioner was prevented from declaring a dividend --- - we focus solely on petitioner’s assertion that it was accumulating earnings for a stock_redemption and analyze whether this need was a bona_fide reason for the accumulation and a reasonable business need we decide both prongs of this analysis adversely to petitioner as to the first prong petitioner lacked as of the end of each subject year a specific definite and feasible plan to use a set portion of its accumulated earnings to redeem part of its stock the record indicates that neither petitioner’s officers nor its directors ever discussed in earnest rubin’s suggestion in that petitioner begin accumulating funds for a possible redemption of the disputed shares petitioner never considered meaningfully the amount of funds that would be necessary to effect such a redemption ’ or whether the family lawsuit plaintiffs given john’s testamentary intent were receptive to a redemption of their shares and petitioner never undertook a meaningful study of the value of the disputed shares or the likelihood that emile and louise would lose the we find incredible haff’s testimony that petitioner needed to retain dollar_figure million as a contingency for the family lawsuit in this regard we give no weight to richard’s offer to settle for dollar_figure million his lawsuits against emile and louise individually and as executors of the wills of john and emma or emile and louise’s counteroffer on date proposing in part to settle richard’s lawsuits by redeeming his shares in petitioner haffner realty and fournier realty for a total_payment of dollar_figure the counteroffer stated that richard owned percent of petitioner’s nonvoting_stock approximately percent of the nonvoting_stock of haffner realty and approximately percent of the nonvoting_stock of fournier realty -- - family lawsuit contrary to petitioner’s suggestion the mere fact that petitioner retained earnings contemporaneously with its controlling shareholder’s defense of a lawsuit challenging her right to ownership of ceratin shares constituting a minority interest is not enough to establish the reguisite plan under sec_1_537-1 income_tax regs such is especially true here where petitioner’s board never formally exercised its judgment to accumulate funds for a planned redemption and where neither petitioner’s board nor its officers ever performed an action signifying that petitioner had a specific plan to redeem any of its shares as to the second prong the presence of a reasonable business need the redemption of the stock of dissenting minority stockholders is a reasonable business need where the redemption appears necessary to preserve the corporation’s existence or to promote harmony in the conduct of the corporation’s business wilcox manufacturing co v commissioner tcmemo_1979_92 farmers merchants inv co v commissioner tcmemo_1970_161 the dispositive factual consideration in such a situation is whether competing demands among shareholders imperil the very existence of the corporation or the manner in which up to then it has been successfully conducting its business 284_f2d_737 4th cir we decide this factual consideration adversely to petitioner any redemption by petitioner of the family lawsuit -- - plaintiffs’ stock would not have been necessary to prevent competing demands among shareholders from imperiling petitioner’s existence or to safeguard the manner in which petitioner had been successfully conducting its business instead the redemption had it occurred would have been related to the family lawsuit an action that was filed against emile and louise and in which the plaintiffs never made a claim for damages against petitioner the mere fact that the family lawsuit centered on ownership of a minority interest in petitioner’s stock does not in and of itself mean that petitioner’s redemption of that stock would be a reasonable business need lambert associates v united_states ct_cl such is particularly true here where a redemption of those shares would have satisfied the personal obligations of emile and louise and where petitioner’s operations were never disrupted or compromised during the relevant years as a result of the family lawsuit in this regard we distinguish factually the cases of knight furniture co v commissioner tcmemo_2001_19 oman constr co inc v commissioner tcmemo_1965_325 and c be hooper inc v united_states ct 539_f2d_1276 relied upon we note that petitioner has acknowledged by virtue of its concession see supra note that its directors had previously used corporate funds to satisfy a personal liability of emile and louise stemming from the family lawsuit haff considered the lawsuit to be a personal matter between richard and susan on the one hand and emile and louise on the other nor do we think that this proposition would be different even if one or more of the plaintiffs were attempting to obtain that minority interest in order to sell it - - by petitioner for a contrary holding as to this issue we also disagree with petitioner’s reading of the above quoted provision of its articles of incorporation to impose upon its board a short time to redeem a shareholder’s stock should the board desire to do so we read nothing in the guoted provision that sets a time limitation on the board’s ability to redeem stock accuracy-related_penalties respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 and b for negligence or intentional_disregard_of_rules_and_regulations petitioner argues that it is not liable for these penalties because it relied reasonably on its accountants’ advice in preparing its returns we agree with petitioner as relevant herein sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code sec_6662 disregard includes a careless reckless or intentional disregard id a sec_6662 accuracy-related_penalty shall not be imposed to the extent that the taxpayer shows that an underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_6664 sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to -- - the disputed item 469_us_241 a good_faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id sec_1_6664-4 income_tax regs whether a taxpayer relies on professional advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances sec_1_6664-4 income_tax regs fora taxpayer to rely reasonably upon professional advice so as possibly to negate a sec_6662 accuracy-related_penalty the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a the record persuades us that petitioner has met each of these requirements because petitioner through its officers actually relied in good_faith on its accountants’ advice as to the matters at hand and the reliance was reasonable we decline to sustain respondent’s determination as to the accuracy-related_penalties -- -- all arguments in this case have been considered and to the extent not discussed above are without merit accordingly decision will be entered under rule
